—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered March 13, 1996, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is reversed, on the facts, the indictment insofar as asserted against the defendant is dismissed, and the matter is remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.
According to the complainant, the defendant and three other individuals initially approached him to ask him about a car accident. The inquiry then escalated to violence. The complainant’s testimony as to the defendant’s participation in the crime was equivocal. Contrary to the District Attorney’s assertions on this appeal, the only other eyewitness, a disinterested bystander, testified no less than six times that the defendant “didn’t do anything,” that he was “just watching”, that he
*409“didn’t touch anybody”, that he “did not participate”, and that he “didn’t do a thing”. Based on the totality of the circumstances, we conclude that the jury verdict was against the weight of the evidence.
The defendant’s remaining contentions are academic in light of our determination.
Rosenblatt, J. P., Miller, Ritter and Krausman, JJ., concur.